DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 7, 2022. Claims 1-31 are pending.

Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that it is the energy relationships that produce the unexpected results and the structure of the compounds do not matter, the Office points out that in the specification the applicant only shows results from a limited number of compounds and the compounds have specific structures. The results in the specification do not provide any data that any set of compounds that meet the claimed energy level limitations would produce the examiner’s results. Furthermore, given that the energy limitations claimed by the applicant are not easy known in the prior art for all known compounds it is unclear what compounds would meet the applicant’s claimed energy limitations. The Office points out that the applicant’s only “The present inventor have found that when the energy difference (ΔEB) between the LUMO level of the host material 132 and the HOMO level of the guest material 131 is larger than or equal to an emission energy (ΔEEM) of the guest material 131 or a transition energy (ΔEabs) calculated from the absorption edge of the absorption spectrum of the guest material 131, the reaction for forming an exciplex by the host material 132 and the guest material 131 can be inhibited and thus light emission from the guest material 131 can be obtained efficiently...” (paragraph [0068] of the specification) for specific compounds and a specific device structure. The applicant has not shown that their claimed invention covers the breadth of the claimed invention (any set of compounds that meet the claimed energy limitations). The applicant’s argument is not persuasive.
Regarding the applicant’s argument that HOMO and LUMO of the Xia host material from the instant specification cannot be used and compared with the red dopant  of Huang because the host of Xia was for a green dopant, the Office points out that the dopant used does not change the HOMO or LUMO levels of the host materials; therefore, these values would be the same as the energy levels are inherent to the compound. These values can be compared with the energy levels of the dopant of Huang and would meet the applicant’s claimed energy limitations. Furthermore the applicant has not provided any data showing that the combination does not meet the applicant’s claimed energy limitations.
The prior art references Xia and Huang allow for the combination as Xia does not limit that color or type of dopant used (paragraph [0045] and Huang teaches 
    PNG
    media_image1.png
    86
    87
    media_image1.png
    Greyscale
 the red dopant the displays the best efficiency (page 740 Figure 1 and Table 1). Given these teachings one of ordinary skill in the art would be motivated to arrive at the combination which would lead to a device that would meet the applicant’s claimed invention.
As for the applicant’s argument that the prior art is silent on the specific transition energy of IR (C8piq)3 in Huang, the Office points out that these energy limitations are inherent to the combination of compound used and the prior art does not need to specifically teach these limitations. Given that the host material is the same as the applicant’s taught host material and the phosphorescent dopant meets the energy limitations the combination would lead to a device that would meet the applicant’s claimed energy limitations. The energy limitations would naturally flow from the combination. The applicant has not provided any results or data showing that the combination does not meet the applicant’s claimed energy limitations. The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, it is unclear the structure of the compounds that meet the applicant’s claimed energy limitations. The applicant claims are only directed to energy properties of compounds and it is unclear the structure of the compounds and one of ordinary skill in the art cannot envisage all the compounds that could meet the claimed properties.
Claims 2-14 and 16-31 are rejected to the dependence of the claims on claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2015/0021556) (hereafter “Xia”) in view of Huang et al. (Adv. Mater. 2007, 19, 739-743) (hereafter “Huang”).
Regarding claims 1-29, Xia teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0096]). Xia teaches that light emitting layer can be composed of 
    PNG
    media_image2.png
    168
    323
    media_image2.png
    Greyscale
 (as one example) and phosphorescent dopant (paragraphs [0045] and [0053]).  
    PNG
    media_image2.png
    168
    323
    media_image2.png
    Greyscale
 is a host material specifically taught by the applicant to meet the claimed energy levels and teaches compound has a HOMO of -5.76 eV and the LUMO of -2.84 eV (page 3). Xia teaches does not limit the phosphorescent dopant used in the light emitting layer (paragraph [0045].
Xia does not specifically teach where the light emitting dopant emits red light.
Huang teaches red phosphorescent materials for use in electroluminescent devices (page 739 last paragraph). Huang teaches 
    PNG
    media_image1.png
    86
    87
    media_image1.png
    Greyscale
 the red dopant the displays the best efficiency (page 740 Figure 1 and Table 1). Huang teaches the red dopant display high efficiency (page 742 last paragraph). Huang teaches that the HOMO and LUMO of 
    PNG
    media_image1.png
    86
    87
    media_image1.png
    Greyscale
 is -4.9 eV and -2.8 eV respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Xia to use the red emitting material of Huang as the light emitting dopant. The motivation would have been to make a highly efficient red emitting light emitting dopant. The combination would lead to a device that meets applicant’s claimed energy levels.
Regarding claims 30 and 31, the prior art does not need to teach the applicant’s claimed method used to measure the HOMO and LUMO layers, the compounds just need to meet the applicant’s claimed energy limitations if the compounds are measured using the applicant’s claimed method. Given that the host material is the same as the applicant’s taught host and the phosphorescent dopant meets the energy limitations the combination would lead to a device that would meet the applicant’s claimed energy limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759